Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 23-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,524,948 (Lin et al.). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, Lin teaches in claim 1 a package structure, comprising: a substrate, having at least one conductive unit provided at a first surface of the substrate; at least one first die, provided over a second surface of the substrate; a connecting layer, provided on the at least one first die; a second die, provided directly on the connecting layer, wherein the connecting layer comprises at least one bump for connecting the at least one first die to the second die such that the at least one first die and the second die are electrically connected; and at least one conductor, for electrically connecting the at least one first die to the at least one conductive unit or the substrate, wherein the connecting layer has a first touch side and a second touch side, wherein the first touch side contacts a first surface of the at least one first die and the second touch side contacts a second surface of the second die, and wherein an area of the second touch side of the connecting layer is smaller than an area of the second 
Claims 22-28 are rejected for being dependent of claim 21.

Regarding claim 29, Lin teaches in claim 1 a package structure, comprising: a substrate, having at least one conductive unit provided at a first surface of the substrate; at least one first die, provided over a second surface of the substrate; a connecting layer, provided on the at least one first die; a second die, provided directly on the connecting layer, wherein the connecting layer comprises at least one bump for connecting the at least one first die to the second die such that the at least one first die and the second die are electrically connected; and at least one conductor for electrically connecting the at least one first die to the at least one conductive unit or the substrate, wherein the connecting layer has a first touch side and a second touch side, wherein the first touch side contacts a first surface of the at least one first die and the second touch side contacts a8282274.1Application No.: Not Yet Assigned5 Docket No.: M1295.70168US01 Amendment dated June 11, 2020Preliminary Amendmentsecond surface of the second die, wherein a size of the second touch side of the connecting layer is smaller than a size of the first surface of the at least one first die, and wherein the connecting layer comprises a metal layer located between the at least one first die and the second die, and at least one micro bump for connecting the at least one first die and the second die.
Claims 30-36 are rejected for being dependent of claim 29.

Claims 23-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,727,202 (Lin et al.). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, Lin teaches in claims 1 and 10 a package structure, comprising: a substrate, having at least one conductive unit provided at a first surface of the substrate; at least one first die, provided over a second surface of the substrate; a connecting layer, provided on the at least one first die; a second die, provided directly on the connecting layer, wherein the connecting layer comprises at least one bump for connecting the at least one first die to the second die such that the at least one first die and the second die are electrically connected; and at least one conductor, for electrically connecting the at least one first die to the at least one conductive unit or the substrate, wherein the connecting layer has a first touch side and a second touch side, wherein the first touch side contacts a first surface of the at least one first die and the second touch side contacts a second surface of the second die, and wherein an area of the second touch side of the connecting layer is smaller than an area of the second surface of the second die, and wherein an area of the first touch side is smaller than an area of the first surface of the at least one first die.
Claims 22-28 are rejected for being dependent of claim 21.

Regarding claim 29, Lin teaches in claims 1 and 10 a package structure, comprising: a substrate, having at least one conductive unit provided at a first surface of the substrate; at least one first die, provided over a second surface of the substrate; a connecting layer, provided on the at least one first die; a second die, provided directly rface of the at least one first die, and wherein the connecting layer comprises a metal layer located between the at least one first die and the second die, and at least one micro bump for connecting the at least one first die and the second die.
Claims 30-36 are rejected for being dependent of claim 29.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 21-24 and 26-35 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Liou et al. (US Pub. 2011/0180913).
Regarding claim 21, Liou teaches a package structure, comprising: 
a substrate 114, having at least one conductive unit 122 provided at a first surface (bottom) of the substrate 114 (Fig. 10); 
at least one first die 104, provided over a second surface (top) of the substrate 114; 
a connecting layer 210, provided on the at least one first die 104 (Fig. 10); 
a second die 102, provided directly on the connecting layer 210, wherein the connecting layer 210 comprises at least one bump (e.g. 113, also see 126 in Fig. 15) for connecting the at least one first die 104 to the second die 102 such that the at least one first die and the second die are electrically connected (Fig. 10 & 15); and
at least one conductor 116, for electrically connecting the at least one first die 104 to the at least one conductive unit or the substrate (Fig. 10 and/or Fig. 15), 
wherein the connecting layer 210 has a first touch side (bottom) and a second touch side (top), wherein the first touch side contacts a first surface (top) of the at least one first die 104 and the second touch side contacts a second surface (bottom) of the second die 102, and 
wherein an area of the second touch side of the connecting layer 210 is smaller than an area of the second surface of the second die 102, and wherein an area of the 
Regarding claim 21, Liou teaches the package structure of claim 21, wherein the at least one first die is a memory die and the second die is a logic die (the semiconductor dies 102 and 104 can operate as either logic or memory die, see Liou’s Fig. 10 & 15).  
Regarding claim 23, Liou teaches the package structure of claim 21, wherein the at least one first die is a logic die and the second die is a memory die.  
Regarding claim 24, Liou teaches the package structure of claim 21, wherein a projected image of the second die does not totally contain the at least one first die (Liou teaches in Para [0016] wherein one of the dies can be larger than the other).  
Regarding claim 26, Liou teaches the package structure of claim 21, wherein the connecting layer is generated via a flip chip process (e.g. Para [0007]).  
Regarding claim 27, Liou teaches the package structure of claim 25, wherein a location for the at least one first die or the second die is shifted (Para [0016-0017], wherein an offset between the two dies is discussed).  
Regarding claim 28, Liou teaches the package structure of claim 21, wherein the connecting layer 210 comprises a metal layer located between the at least one first die and the second die, and at least one micro bump for connecting the at least one first die and the second die (note components 1212, 113, 118 & 126 in Fig. 10 & 15).

Regarding claim 29, Liou teaches a package structure, comprising: 

at least one first die 104, provided over a second surface of the substrate 114; 
a connecting layer 210, provided on the at least one first die 104; 
a second die 102, provided directly on the connecting layer 210, wherein the connecting layer 210 comprises at least one bump 113 for connecting the at least one first die 104 to the second die 102 such that the at least one first die 104 and the second die 102 are electrically connected (Fig. 17 & Fig. 15); and
at least one conductor 116 for electrically connecting the at least one first die to the at least one conductive unit or the substrate (Fig. 10 and/or Fig. 15), 
wherein the connecting layer 210 has a first touch side (bottom) and a second touch side (top), wherein the first touch side contacts a first surface (top) of the at least one first die 104 and the second touch side contacts a second surface (bottom) of the second die 102, wherein a size of the second touch side of the connecting layer 210 is smaller than a size of the first surface of the at least one first die 104 (Fig. 10 &15), and 
wherein the connecting layer 210 comprises a metal layer located between the at least one first die and the second die, and at least one micro bump 113/126 for connecting the at least one first die and the second die (see Fig. 10 & 15).
Regarding claim 30, Liou teaches the package structure of claim 29, wherein the at least one first die is a memory die and the second die is a logic die (the semiconductor dies 102 and 104 can operate as either logic or memory die, see Liou’s Fig. 10 & 15).  

Regarding claim 32, Liou teaches the package structure of claim 29, wherein a size of the at least one first die is larger than that of the second die (Liou teaches in Para [0016] wherein one of the dies can be larger than the other).
Regarding claim 32, Liou teaches the package structure of claim 29, wherein a size of the at least one first die equals a size of the second die (Fig. 10).  
Regarding claim 34, Liou teaches the package structure of claim 29, where an area of the second touch side equals an area of the second surface of the second die (Fig. 1).  
Regarding claim 35, Liou teaches the package structure of claim 29, wherein a projected image of the second die does not totally contain the at least one first die (Liou teaches in Para [0016] wherein one of the dies can be larger than the other).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Liou as applied to claims 21 and 29 above, and in further view of Karnezos et al. (US Pub. 2006/0244117).
Regarding claims 25 and 36, Liou is silent on wherein the at least one conductor is only provided at one side of the at least one first die. The Examiner understands that using conductors in the form of wire bonding on one side or both sides of a die is widely known and would have been obvious in the semiconductor art. For instance, Karnezos teaches wherein at least one conductor (wire bonding) is only provided at one side of a first die and on both sides of another semiconductor die (e.g. Fig. 29). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOR KARIMY/Primary Examiner, Art Unit 2894